PER CURIAM:
John Lee Boyd seeks to appeal the district court’s order denying relief on his motion for reduction of sentence under 18 U.S.C.A. § 3582(c)(2) (West 2002), based upon Amendment 599 to the sentencing guidelines. Our review of the record and the district court’s opinion discloses that, although the court may have erroneously concluded that Amendment 599 applied to Boyd’s conviction under 18 U.S.C. § 922(g) (1994), there is nevertheless no reversible error. Accordingly, we deny Boyd’s motion for appointment of counsel and affirm. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.